Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors Gold Resource Corporation We consent to the incorporation by reference in the registration statement No. 333-139051 on Form S-8 of Gold Resource Corporation of our report dated March 12, 2010 with respect to the consolidated balance sheets of Gold Resource Corporation and subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of operations and comprehensive loss, changes in shareholders' equity, and cash flows for the three years ended December 31, 2009, which report appears in the annual report on Form 10-K of Gold Resource Corporation for the year ended December 31, 2009. Stark Winter Schenkein & Co., LLP Denver,
